UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 28, 2007 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8022 CSX CORPORATION (Exact name of registrant as specified in its charter) Virginia 62-1051971 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Water Street, 15th Floor, Jacksonville, FL 32202 (904) 359-3200 (Address of principal executive offices) (Zip Code) (Telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one) Large Accelerated Filer (X)Accelerated Filer ()Non-accelerated Filer () Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ()No (X) Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date, September 28, 2007:420,425,477 shares. 1 CSX CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 28, 2007 INDEX Page PART I: FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Income Statements (Unaudited) - 3 Quarters and Nine Months Ended September 28, 2007 and September 29, 2006 Consolidated Balance Sheets - 4 At September 28, 2007 (Unaudited) and December 29, 2006 Consolidated Cash Flow Statements (Unaudited) - 5 Nine Months Ended September 28, 2007 and September 29, 2006 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2: Management's Discussion and Analysis of Financial Condition 28 and Results of Operations Item 3: Quantitative and Qualitative Disclosures about Market Risk 46 Item 4: Controls and Procedures 46 PART II: OTHER INFORMATION Item 1: Legal Proceedings 46 Item 1A: Risk Factors 46 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3: Defaults upon Senior Securities 48 Item 4: Submission of Matters to a Vote of Security Holders 48 Item 5: Other Information 48 Item 6: Exhibits 48 Signature 49 2 Table of Contents CSX CORPORATION ITEM 1: FINANCIAL STATEMENTS CONSOLIDATED INCOME STATEMENTS (Unaudited) (Dollars in Millions, Except Per Share Amounts) Third Quarters Nine Months 2007 2006 2007 2006 Operating Revenue $2,501 $2,418 $7,453 $7,170 Operating Expense: Labor and Fringe 747 737 2,224 2,175 Materials, Supplies and Other 501 496 1,566 1,455 Fuel 304 300 853 841 Depreciation 220 214 663 641 Equipment and Other Rents 115 134 342 387 Inland Transportation 60 63 177 181 Gain on Insurance Recoveries (Note 8) (1) (15) (19) (141) Total Operating Expense 1,946 1,929 5,806 5,539 Operating Income 555 489 1,647 1,631 Other Income and Expense Other Income - Net (Note 11) 17 25 17 33 Interest Expense (102) (97) (302) (293) Earnings from Continuing Operations before Income Taxes 470 417 1,362 1,371 Income Tax Expense (173) (89) (501) (408) Earnings From Continuing Operations 297 328 861 963 Discontinued Operations (Note 4) 110 - 110 - Net Earnings $407 $328 $971 $963 Per Common Share (Note 2) Basic Earnings Per Share: From Continuing Operations $0.69 $0.75 $1.98 $2.18 Discontinued Operations 0.25 - 0.25 - Net Earnings $0.94 $0.75 $2.23 $2.18 Earnings Per Share, Assuming Dilution: From Continuing Operations $0.67 $0.71 $1.89 $2.07 Discontinued Operations 0.24 - 0.24 - Net Earnings $0.91 $0.71 $2.13 $2.07 Average Common Shares Outstanding (Thousands) 432,529 440,088 436,265 441,088 Average Common Shares Outstanding, Assuming Dilution (Thousands) 445,548 465,641 455,882 466,737 Cash Dividends Paid Per Common Share $0.15 $0.10 $0.39 $0.23 See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents CSX CORPORATION ITEM 1: FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS (Dollars in Millions) September 28, December 29, 2007 2006 ASSETS Current Assets: Cash and Cash Equivalents $660 $461 Short-term Investments 576 439 Accounts Receivable, net of allowance for doubtful accounts of $76 and $82, respectively 1,173 1,174 Materials and Supplies 244 204 Deferred Income Taxes 229 251 Other Current Assets 98 143 Total Current Assets 2,980 2,672 Properties 28,569 27,715 Accumulated Depreciation (7,141) (6,792) Properties - Net 21,428 20,923 Investment in Conrail (Note 14) 624 607 Affiliates and Other Companies 355 336 Other Long-term Assets 218 591 Total Assets $25,605 $ 5,129 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts Payable $1,002 974 Labor and Fringe Benefits Payable 480 495 Casualty, Environmental and Other Reserves (Note 5) 241 253 Current Maturities of Long-term Debt 230 592 Short-term Debt 5 8 Income and Other Taxes Payable 109 114 Other Current Liabilities 101 86 Total Current Liabilities 2,168 2,522 Casualty, Environmental and Other Reserves (Note 5) 666 668 Long-term Debt (Note 7) 6,678 5,362 Deferred Income Taxes 5,931 6,110 Other Long-term Liabilities 1,385 1,525 Total Liabilities 16,828 16,187 Shareholders' Equity: Common Stock, $1 Par Value 420 438 Other Capital 471 1,469 Retained Earnings (Note 4) 8,262 7,427 Accumulated Other Comprehensive Loss (376) (392) Total Shareholders' Equity 8,777 8,942 Total Liabilities and Shareholders' Equity $25,605 $25,129 See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents CSX CORPORATION ITEM 1: FINANCIAL STATEMENTS CONSOLIDATED CASH FLOW STATEMENTS (Unaudited) (Dollars in Millions) Nine Months 2007 2006 OPERATING ACTIVITIES Net Earnings $971 $963 Adjustments to Reconcile Net Earnings to Net Cash Provided: Depreciation 666 648 Deferred Income Taxes 154 46 Non-cash Discontinued Operations (Note 4) (110) - Gain on Insurance Recoveries (Note 8) (19) (141) Insurance Proceeds (Note 8) 10 104 Other Operating Activities 15 (63) Changes in Operating Assets and Liabilities: Accounts Receivable (17) (133) Other Current Assets (54) 73 Accounts Payable 64 51 Income and Other Taxes Payable 153 (61) Other Current Liabilities (15) (120) Net Cash Provided by Operating Activities 1,818 1,367 INVESTING ACTIVITIES Property Additions (1,195) (1,204) Insurance Proceeds (Note 8) 12 130 Purchases of Short-term Investments (2,035) (1,023) Proceeds from Sales of Short-term Investments 1,914 1,072 Other Investing Activities (9) (9) Net Cash Used in Investing Activities (1,313) (1,034) FINANCING ACTIVITIES Short-term Debt - Net (3) 12 Long-term Debt Issued (Note 7) 2,000 473 Long-term Debt Repaid (712) (499) Dividends Paid (170) (101) Stock Options Exercised (Note 3) 144 237 Shares Repurchased (Note 1) (1,609) (422) Other Financing Activities 44 46 Net Cash Used in Financing Activities (306) (254) Net Increase in Cash and Cash Equivalents 199 79 CASH AND CASH EQUIVALENTS Cash and Cash Equivalents at Beginning of Period 461 309 Cash and Cash Equivalents at End of Period $660 $388 See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents CSX CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.Significant Accounting Policies Background CSX Corporation (“CSX” and together with its subsidiaries, the “Company”), based in Jacksonville, Florida, is one of the nation's leading transportation companies.Surface Transportation, which includes the Company’s rail and intermodal businesses, provides rail-based transportation services including traditional rail service and the transport of intermodal containers and trailers. CSX’s principal operating company, CSX Transportation, Inc. (“CSXT”), provides a crucial link to the transportation supply chain through its 21,000 mile rail network, which serves every major population center in 23 states east of the Mississippi River, the District of Columbia and the Canadian provinces of Ontario and Quebec.CSX Intermodal, Inc. (“Intermodal”), one of the nation’s largest coast-to-coast intermodal transportation providers,is a stand-alone, integrated company linking customers to railroads via trucks and terminals. CSX’s other holdings include CSX Hotels, Inc., a resort doing business as The Greenbrier, located in White Sulphur Springs, West Virginia, and CSX Real Property, Inc., an organization responsible for real estate sales, leasing, acquisition and management and development activities. Basis of Presentation In the opinion of management, the accompanying consolidated financial statements of CSX contain all normal, recurring adjustments necessary to fairly present the following: · Consolidated Balance Sheets at September 28, 2007 and December 29, 2006; · Consolidated Income Statements for the quarters and nine months ended September 28, 2007 and September 29, 2006; and · Consolidated Cash Flow Statements for the nine months ended September 28, 2007 and September 29, 2006. Certain prior-year data have been reclassified to conform to the 2007 presentation. 6 Table of Contents CSX CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.Significant Accounting Policies, continued Pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), certain information and disclosures normally included in the notes to the annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted from these interim financial statements.CSX suggests that these financial statements be read in conjunction with the audited financial statements and the notes included in CSX's most recent Annual Report on Form 10-K, prior Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K. Fiscal Year CSX follows a 52/53 week fiscal reporting calendar with the last day of each reporting period ending on a Friday: · The third fiscal quarters of 2007 and 2006 consisted of 13 weeks ending on September 28, 2007 and September 29, 2006, respectively. · The nine month periods of 2007 and 2006 consisted of 39 weeks ending on September 28, 2007 and September 29, 2006, respectively. Except as otherwise specified, references to “third quarter(s)” or “nine months” indicate CSX’s fiscal periods ending September 28, 2007 or September 29, 2006, and comparisons are to the corresponding period of the prior year. Other Items – Share Repurchases Currently, CSX has the authority to purchase up to $3 billion of its outstanding common stock.CSX intends to complete the $3 billion repurchase program by the end of 2008. The timing, method, amount of repurchase transactions and the source of funds to effect any repurchase will be determined by the Company's management based on its evaluation of market conditions, share price and other factors. While it is not management’s intention, the program may be suspended or discontinued at any time. Total share repurchases under all publicly announced plans was as follows: Third Quarters Nine Months (In Millions) 2007 2006 2007 2006 Number of Shares Repurchased 21 9 38 13 Value of Shares Repurchased $882 $272 $1,609 $422 7 Table of Contents CSX CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2.Earnings Per Share The following table sets forth the computation of basic earnings per share and earnings per share, assuming dilution: Third Quarters Nine Months 2007 2006 2007 2006 Numerator (Millions): Earnings from Continuing Operations $297 $328 $861 $963 Interest Expense on Convertible Debt - Net of Tax - 1 2 3 Net Earnings from Continuing Operations, If-Converted 297 329 863 966 Discontinued Operations - Net of Tax 110 - 110 - Net Earnings, If-Converted 407 329 973 966 Interest Expense on Convertible Debt - Net of Tax - (1) (2) (3) Net Earnings $407 $328 $971 $963 Denominator (Thousands): Average Common Shares Outstanding 432,529 440,088 436,265 441,088 Convertible Debt 6,547 19,456 13,238 19,456 Stock Options (a) 4,722 5,708 5,171 5,985 Other Potentially Dilutive Common Shares 1,750 389 1,208 208 Average Common Shares Outstanding, Assuming Dilution 445,548 465,641 455,882 466,737 Basic Earnings Per Share: Income from Continuing Operations $0.69 $0.75 $1.98 $2.18 Discontinued Operations 0.25 - 0.25 - Net Earnings $0.94 $0.75 $2.23 $2.18 Earnings Per Share, Assuming Dilution: Income from Continuing Operations $0.67 $0.71 $1.89 $2.07 Discontinued Operations 0.24 - 0.24 - Net Earnings $0.91 $0.71 $2.13 $2.07 (a)In calculating diluted earnings per share, SFAS 128, Earnings per Share requires the Company to include the potential shares that would be outstanding if all outstanding stock options were exercised offset by shares the Company could repurchase using all the proceeds from these hypothetical exercises.This number is different from outstanding stock options, which is included in Note 3, Share-Based Compensation. Basic earnings per share is based upon the weighted-average number of common shares outstanding.Earnings per share, assuming dilution, is based on the weighted-average number of common shares outstanding adjusted for the effect of the following types of potentially dilutive common shares: · convertible debt, · employee stock options, and · other equity awards, which include unvested restricted stock and long-term incentive awards. 8 Table of Contents CSX CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2.Earnings Per Share, continued Emerging Issues Task Force (EITF) 04-8, The Effect of Contingently Convertible Debt on Diluted Earnings Per Share, required CSX to include additional shares in the computation of earnings per share, assuming dilution.The amount included in diluted earnings per share represents the number of shares that would be issued if all of CSX’s convertible debentures were converted into CSX common stock. When convertible debentures are converted into CSX common stock, the newly-issued shares are included in the calculation of both basic and diluted earnings per share.
